      Case 1:20-cv-03098-RBJ Document 4-25 Filed 10/21/20 USDC Colorado Page 1 of 1




From: Michelle Medina <mmedina2580@gmail.com>
Date: Mon, Sep 16, 2019 at 10:24 AM
Subject: Policy prohibiting freedom of speech in public areas
To: <marley.bordovsky@denvergov.com>


Good morning, Ms. Bordovsky

Attached is the policy sent to us by Red Rocks. When did this policy become enacted as official law and if so, who
approved it? Why does it not show up on under the municipal codes for the City and County of Denver? How can
there be a policy which puts restrictions on a citizen's First Amendment rights by restricting them from expressing
their freedom of speech in a public area which is what the 1st amendment actually protects?

Thank you for calling me back last week and for your time and assistance.

Michelle
720-379-3929




                                                            1

                                                  Exhibit "Y"
